Citation Nr: 0027365	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-11 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to service connection for headaches, anxiety, 
night sweats, and flashbacks, to include a claim for 
headaches and anxiety as secondary to service-connected 
hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1979.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for high cholesterol, headaches, anxiety, night 
sweats, and flashbacks with nightmares and dreams.  In March 
1999, service connection was denied for headaches as 
secondary to the service-connected disability of 
hypertension.  

The Board notes that the June 1998 rating decision also 
denied an evaluation in excess of 10 percent disabling for 
hypertension.  However, that issue has not been the subject 
of a notice of disagreement, Statement of the Case, or 
substantive appeal, and thus, the Board does not have 
jurisdiction of this issue on appeal.   
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993).  

The claim for service connection for high cholesterol is the 
subject of a remand which immediately follows the decision 
herein.  


FINDINGS OF FACT

1.  There is evidence of in-service treatment for high 
cholesterol and high cholesterol is currently manifested.  

2.  The record does not include competent evidence showing 
that the currently manifested headaches, anxiety, night 
sweats, and flashbacks are related to the veteran's service-
connected hypertension or to the period of active service.  




CONCLUSIONS OF LAW

1.  The claim for service connection for high cholesterol is 
well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999), 
38 C.F.R. § 3.303 (1999).  

2.  The claim for service connection for headaches, anxiety, 
night sweats, and flashbacks, also claimed as secondary to 
service-connected hypertension, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.310 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to 38 U.S.C.A. § 1131 (West 1991 & Supp. 1999), 
service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service-connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  

For psychoses, service connection may be warranted on a 
presumptive basis if the disability is manifested to a 
compensable degree within one year following the veteran's 
separation from active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  In 
this instance, there is no evidence of the manifestation of a 
psychosis within one year following separation from active 
service, and thus, service connection is not warranted on a 
presumptive basis.  

The United States Court of Appeals for Veterans Claims has 
held that when aggravation of a veteran's non- service 
connected condition is proximately due to, or the result of a 
service connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation. Allen v. Brown, 7 Vet. App. 439, 
448 (1995). 

The threshold question to be answered in all cases is whether 
the appellant's claim is well grounded; that is, whether it 
is plausible, meritorious on its own, or otherwise capable of 
substantiation. Murphy v. Derwinski, 1 Vet.App. 78 (1990); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  If a 
particular claim is not well grounded, then the appeal fails 
and there is no further duty to assist in developing facts 
pertinent to the claim since such development would be 
futile. 38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury. Epps, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 
Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999). 
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).

Well groundedness of claim for service connection for high 
cholesterol

Having reviewed the record, the Board has determined that the 
claim for service connection for high cholesterol is 
plausible, or well grounded.  Specifically, service medical 
records show that in January 1978, laboratory results 
revealed that the veteran's cholesterol was high for his age, 
and he was placed on a low cholesterol diet.  The post-
service medical records, dated in the 1980's and 1990's, show 
that the veteran is followed by VA for hypercholesterolemia.  
Thus, there is evidence of an in-service manifestation of 
high cholesterol and the current manifestation of high 
cholesterol.  For these reasons, the Board finds that the 
veteran's claim is plausible, and that he has met the 
threshold for a well grounded claim under 38 U.S.C.A. § 5107 
(West 1991 & 1999); see also Epps, supra.


Headaches, anxiety, night sweats, and flashbacks

The veteran contends that he suffers from chronic headaches 
and anxiety.  He has also indicated that he gets sweats 
during the night and that he is woken up by terrible 
nightmares, flashbacks, and dreams.  In statements on appeal, 
the veteran has indicated his belief that his headaches and 
anxiety are secondary to his service-connected hypertension 
and the medicine used to control hypertension.  

Service medical records show complaints of headache in 
conjunction with treatment for upper respiratory problems 
variously diagnosed as allergic rhinitis, pharyngitis, and 
sinusitis.  In 1977, the veteran was diagnosed with high 
blood pressure and began treatment with medication on a daily 
basis, including both Catapres and Orectic.  

On post-service VA examination of the cardiovascular system 
in December 1979, it was noted that during his active service 
in 1977, he had complained of headaches and dizziness, at 
which time he was put on a 5 day blood pressure surveillance.  
Thereafter, he had continued to take Catapres and Orectic as 
treatment.  At present, he had no headaches or dizziness and 
there was no chest pain, dyspnea, orthopnea, paroxysmal 
nocturnal dysuria, cough, ankle edema, and no intermittent 
claudications.  Diagnoses included essential hypertension.  

Outpatient treatment records indicate that the veteran is 
followed regularly by VA for treatment of hypertension, and 
he appears to have good control with the use of medication.  
A November 1987 outpatient treatment record shows that the 
veteran had a known history of hypertension, for which he was 
taking Dyazide on a daily basis.  Assessments of hypokalemia 
and hypertension are indicated.  A March 1988 outpatient 
medical record shows that the veteran had no complaints of 
headache, dizziness, chest pain, shortness of breath, or 
palpations.  In December 1988, it was noted that the veteran 
was still on daily Dyazide with no reactions.  In July 1989, 
an assessment of hypertension, controlled, is indicated.  A 
February 1990 medical clinic record shows a notation of 
hypertension, asymptomatic, and an assessment of 
hypertension, controlled, is indicated.    

In April 1991, he denied chest pain, shortness of breath, and 
palpations.  An assessment of labile hypertension, 
controlled, is indicated.  A May 1993 treatment note 
indicates that the veteran was seen for a blood pressure 
check.  He denied symptoms and indicated that he was adhering 
to a low salt diet.  A September 1993 treatment note 
indicates that the veteran's problems included arterial 
hypertension and hypercholesterolemia.  The report shows an 
assessment of high blood pressure since long time ago, in 
good control, to continue same treatment.  In June 1994, an 
assessment of high blood pressure in adequate control is 
indicated.  A May 1996 progress note shows an assessment of 
blood pressure stable.  

A January 1997 progress note indicates that the veteran gave 
a history of taking Fosinopril for hypertension for the past 
20 years.  Assessments included hypertension.  A March 1997 
progress note shows that the veteran complained that 
Fosinopril, his blood pressure medication, was making him 
sweat a lot and making him "temperamental."  He indicated 
that he thought it was time to switch his medication.  The 
veteran reported that the sweats occur on the total body when 
he is outside or in his postal uniform.  The following 
impressions were noted:  1.  Sweats-the examiner stated his 
opinion that the sweats were not abnormal or secondary to 
high blood pressure medication; 2.  hypertension, continue 
Fosinopril, blood pressure great; and 3.  increased 
cholesterol. 

Having reviewed the record, the Board has determined that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for headaches, anxiety, night 
sweats, and flashbacks, which have been claimed as secondary 
to his service-connected hypertension.  Specifically, the 
veteran has failed to present evidence of a link, or nexus, 
between his claimed symptomatology and his service-connected 
hypertension.  

Service medical records are negative for complaints of 
headaches in conjunction with treatment for high blood 
pressure, and there is no evidence of in-service complaints 
or treatment for anxiety, night sweats, or flashbacks.  On 
post-service VA examination in 1979, the veteran had no 
dizziness or headaches.  The recent VA treatment records show 
that in March 1997, the veteran complained of sweats and that 
he was "temperamental," at which time he indicated his 
belief that these problems were due to his hypertension 
medication and he asked that the medication be changed.  
There is no evidence of post-service treatment for headaches 
or anxiety; however, the veteran is competent to report on 
that which comes to him through his senses, to include his 
symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Thus, the veteran is competent to report that he experiences 
headaches, night sweats, flashbacks, nightmares, and anxiety.  
However, he is not competent to establish a current 
disability or diagnosis.  Chelte. v. Brown, 10 Vet. App. 268 
(1997).

As noted, at the time of his initial post-service VA 
examination in 1979, the veteran did not complain of 
dizziness or headaches, and there is no evidence of 
continuity of symptomatology for headaches, anxiety, 
flashbacks, nightmares, or night sweats.  
The Board notes that although the record includes evidence of 
the current manifestation of the claimed symptomatology, the 
record does not include an opinion from a medical 
professional which attributes the claimed symptomatology to 
the service-connected hypertension.  In fact, at the time of 
treatment in March 1997, the examiner expressly stated his 
opinion that the reported "sweats" were not secondary to 
the hypertension medication.  The veteran has not presented 
any positive medical evidence indicating that his symptoms of 
headaches, anxiety, night sweats, flashbacks, and nightmares, 
and attributable to the service-connected hypertension 
disability or to the medication used to treat that 
disability.  Thus, the available evidence does not suggest a 
link, or nexus, between the claimed symptomatology and the 
service-connected hypertension.  

The veteran contends that the claimed symptoms are the result 
of hypertension, which is a service-connected disability.  
However, as a layman the appellant is not competent to offer 
opinions on medical causation and, moreover, the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded. 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, the 
veteran's lay testimony regarding the cause of headaches, 
anxiety, night sweats, nightmares, and flashbacks does not 
constitute competent evidence of a relationship between those 
complaints and the service-connected hypertension.  

Thus, the veteran has failed to present evidence suggesting 
that headaches, anxiety, night sweats, nightmares, and 
flashbacks are proximately due to or the result of a service-
connected disability.  The Board also finds that the veteran 
has not presented any competent evidence linking the current 
symptomatology with the period of active service, and thus, 
service connection is not warranted on a direct basis under 
38 C.F.R. § 3.303 (1999).  For the reasons stated above, 
therefore, the Board finds that the requirements for a well 
grounded claim have not been satisfied, and accordingly, the 
claim for service connection for headaches, nightmares, 
anxiety, night sweats, and flashbacks, also claimed as 
secondary to service-connected hypertension, is denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1996) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  The 
Board finds that the RO fulfilled this obligation in the 
March 1999 Statement of the Case, in which the veteran was 
notified of the duty to submit a well grounded claim and the 
elements thereof.  

Because the Board will not reach the merits of the 
appellant's claim, application of the benefit-of-the-doubt 
rule need not be addressed. See Martinez v. Brown, 6 Vet. 
App. 462, 464 (1994) ("in the context of a well-grounded 
claim the benefit[-]of[-]the[-]doubt doctrine applies to the 
adjudication of the merits of a claim"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

The claim for service connection for high cholesterol is well 
grounded.  

Service connection is denied for headaches, anxiety, night 
sweats, flashbacks, nightmares, and dreams. 


REMAND

As the claim for service connection for high cholesterol is 
well grounded, the Board has a duty to assist the veteran in 
the development of facts which are pertinent to such a claim.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).  Having reviewed 
the record, the Board has determined that further evidentiary 
development is needed prior to adjudication of this claim on 
appeal.  

As noted, there is evidence of in-service treatment for high 
cholesterol and high cholesterol is currently manifested.  
The Board notes that the RO denied this claim on the basis 
that the evidence regarding high cholesterol fails to show a 
disability for which compensation may be established.  
However, the RO has not provided any evidentiary support for 
the conclusion that high cholesterol is not a disability for 
which service connection may be granted.  The Court of 
Veterans Appeals for Veterans Claims (Court) has suggested 
that such conclusions must be supported.  

Therefore, in the Board's view, more information is needed as 
to whether the currently manifested high cholesterol is a 
disease or disability.  On remand, the veteran will be 
afforded a VA examination so that this information may be 
obtained.  




Accordingly, the instant claim is REMANDED for the following 
actions:

1. The RO should schedule the veteran for 
an examination regarding his high 
cholesterol.  All indicated special tests 
and studies, to include laboratory 
testing, should be conducted as 
indicated.  The examiner should provide 
answers to the following questions:

1.  Is high cholesterol disabling to the 
veteran, i.e. is high cholesterol 
productive of occupational impairment?

2.  Is the veteran's high cholesterol a 
disease?

The claims folder and a copy of this 
Remand should be provided to the 
examiner.  Complete rationales and bases 
should be provided for any opinions given 
or conclusions reached.  

2.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. § 
3.655, when the claimant without good 
cause fails to report for examination in 
connection with a claim for an increased 
evaluation, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  Notification of this 
regulation is hereby given.  

3.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If the examination report does 
not contain all of the requested 
opinions, it should be returned for 
completion.  

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  


		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

 

